Citation Nr: 1533025	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-34 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for dermographism.

2.  Entitlement to an initial compensable rating for allergic rhinitis.

3.  Entitlement to an initial compensable rating for sinusitis.

4.  Entitlement to an initial rating higher than 10 percent for adjustment disorder with depressed mood.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & J.A.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to February 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran submitted a timely notice of disagreement in March 2010; a statement of the case was issued in July 2011; a VA Form 9 was received in November 2011.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The issues of entitlement to increased ratings for allergic rhinitis, sinusitis, and adjustment disorder with depressed mood, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an initial compensable rating for dermographism was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for dermographism by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issue of entitlement to an initial compensable rating for dermographism.  See April 2015 BVA Hearing Transcript, page 2; April 2015 statement.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to an initial compensable rating for dermographism is dismissed.


REMAND

The Veteran seeks entitlement to increased ratings for allergic rhinitis, sinusitis, and adjustment disorder with depressed mood.  He also seeks entitlement to a TDIU.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Allergic Rhinitis and Sinusitis

The Veteran seeks entitlement to compensable disability ratings for his allergic rhinitis and sinusitis.

During the April 2015 hearing, the Veteran testified that his rhinitis and sinusitis have increased in severity since his last VA examination.  See April 2015 BVA Hearing Transcript, page 30.  The Board notes that the Veteran's most recent VA examination for his rhinitis and sinusitis was in April 2011, more than four year ago.  On Remand, the Veteran should be afforded a VA examination to determine the current severity of these disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, the Board notes that the April 2015 BVA Hearing Transcript indicates that the Veteran submitted recent treatment records for sinusitis and allergic rhinitis.  Id. at page 28.  Unfortunately, a review of the record reflects that this evidence has not been associated with the claims file.  The Veteran should be provided an opportunity to submit these treatment records as well as identify any additional records that should be obtained and associated with the claims file.  

Adjustment Disorder with Depressed Mood and TDIU

The Veteran has asserted that his adjustment disorder with depressed mood is more severe than what is represented by a 10 percent rating.  He also seeks entitlement to a TDIU.

The Board notes the Veteran has submitted evidence indicating that he suffers from a cognitive disorder as a result of his service-connected Lyme disease.  See April 2015 Neurorehabilitation Evaluation.  Furthermore, during the April 2015 BVA Hearing, the Veteran's representative argued that the Veteran's symptoms of a cognitive disorder are part and parcel of his service-connected adjustment disorder.  See April 2015 BVA Hearing Transcript, page 4.   

The Board finds that the issue of entitlement to service connection for a cognitive disorder, as secondary to service-connected Lyme disease, has been reasonably raised by the record.  Furthermore, the Board finds that this issue is inextricably intertwined with the pending issues on appeal of entitlement to an increased rating for adjustment disorder and entitlement to a TDIU, as the Veteran's cognitive and psychiatric symptoms significantly overlap.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Therefore, the Board finds that a decision on the issues of entitlement to an increased rating for an adjustment disorder with depressed mood and entitlement to a TDIU should be postponed until it is determined if service connection is warranted for the Veteran's cognitive disorder.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

The Veteran should be notified that the allergic rhinitis and sinusitis treatment records submitted at the April 2015 Hearing are not associated with the claims file.  Provide the Veteran an opportunity to resubmit the records and/or identify any additional treatment records that should be obtained and associated with the claims file.

2.  Afford the Veteran a VA examination to determine the current severity of his allergic rhinitis and sinusitis.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.97, Diagnostic Codes 6513 and 6522.  

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

3.  The AOJ should complete all appropriate actions to adjudicate the Veteran's claim for entitlement to service connection for a cognitive disorder, as secondary to Lyme disease.  

If the claim is denied, the Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.  

This issue should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

4.  After completing the above action, and any other development as may be indicated, the Veteran's claims of entitlement to increased ratings for allergic rhinitis, sinusitis, and adjustment disorder with depressed mood, and entitlement to a TDIU should be readjudicated. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


